Citation Nr: 0019716	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-06 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for a service-
connected stress fracture of the right second metatarsal, 
with removal of neuroma (also referred to herein as "right 
foot disability"), currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel
INTRODUCTION

The veteran had active duty service from July 1990 to October 
1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1997 rating decision of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied a disability rating in excess of 20 
percent for a right foot disability.


                                                     REMAND

Pursuant to a February 1991 RO rating decision, the veteran 
was initially granted service connection for a right foot 
disability, and assigned a noncompensable disability rating, 
effective in October 1990.  Her disability rating was 
increased to 10 percent, effective in April 1993, in 
accordance with an April 1994 rating decision.  A September 
1996 RO determination increased the veteran's disability 
rating to 20 percent, effective in April, 1993, and that 
rating has remained in effect ever since.   

An August 1997 VA podiatry examination report included a 
review of the veteran's medical history relevant to the right 
second metatarsal stress fracture she sustained in service, 
the treatment and surgery she subsequently received, and the 
symptoms she has had since.  The diagnoses included the 
following: residuals from a stress fracture of the second 
metatarsal bone of the right foot; a subsequent neuroma at 
the junction of the second metatarsal phalangeal joint, which 
was removed but did not reduce the veteran's symptoms of 
pain; chronic right foot pain secondary to the stress 
fracture; and pes planus requiring orthotics. 

An April 1998 VA progress note recounts the veteran's history 
and complaints of right foot pain.  Objectively, both feet 
exhibited pronounced flat feet.  She was unable to toe raise 
on the right foot very well because of pain over the head of 
the second metatarsal, and there was pain on palpation in the 
right web space as well as over the second and third 
metatarsal heads.  Her forefoot, mid-foot, and hind-foot were 
normal.  Range of motion of the right foot revealed that 
dorsiflexion was to 15 degrees and plantar flexion was to 45 
degrees.  The foot was otherwise described as neurovascularly 
intact.  The 1996 X-rays were reviewed, and were reported to 
show a normal appearing foot with a pes planus deformity.  
The assessment was metatarsalgia under the second and third 
metatarsal heads and a possible neuroma in the first web 
space that is painful when squeezing.  The treatment plan 
entailed orthotic use and pain medication, with follow-up X-
rays to evaluate the results.

A June 1998 VA progress note recites the veteran's history 
and complaints of persistent right foot pain.  Objectively, 
the right foot was without inflammation, but it was tender to 
palpation over the second, third, and fourth metatarsal 
heads. Good pulses were detected and reasonable range of 
motion at the toes was observed.  The assessment was chronic 
foot pain.  Her pain medication was changed to Feldene, and 
supplemented by Tylenol.  It was also recommended that the 
veteran use crutches or a cane for the time being to avoid 
full weight bearing on the foot.  The examiner commented that 
the veteran is aware that her right foot disability is a long 
term problem that is not going to resolve in the very short 
term and that it will take some time to formulate a plan to 
treat her disability and get her off the crutches or cane.  A 
follow-up June 1998 VA progress note states that the veteran 
was prescribed crutches, Piroxicam instead of Motrin, and 
Darvocet. 

A September 1998 VA progress note states that the veteran was 
seen, in part, for her chronic right foot pain.  The veteran 
stated she used crutches for prolonged walking and wore a 
splint at night, and that she has been taking Feldene and 
Tylenol.  

A June 1999 podiatry clinical record notes that the veteran 
presented with a painful right foot, and that there was 
tenderness across the arch of the instep and lateral aspect 
of the left foot.  She was noted to have had numerous arch 
supports without success in relieving her pain.  There was no 
ability to stand on the ball of her foot without discomfort, 
although some sort of arch was created with dorsiflexion of 
the hallux.  In static stance from the posterior aspect of 
the foot there was significant heel valgus observed, there 
was a definite collapse of the midtarsal joints in the 
navicular area in the extreme position, and she ambulated 
with an abducted gait.  There was no erythema, edema, or 
ecchymosis, but there was some swelling over the sinus tarsas 
of the subtalar joint, with tenderness to palpation in this 
area.  The examiner opined that she suffers a symptomatic pes 
valgus planus foot that has not responded to numerous types 
of orthotics.  

A July 1999 VA progress note shows that the veteran was seen 
for complaints of continued foot pain, difficulty with 
ambulation, and calf pain.  Objectively, the veteran had heel 
valgus, severe pes valgoplanus.  The talus appeared to be 
plantar-flexed and abducted, and there was significant 
equinus with the subtalar joint in neutral.  The veteran was 
unable to stand on her toes, either bilaterally or 
unilaterally. There was hypermobility at the 
naviularicuniform joint.  The X-rays were reviewed by the 
examiner; it was impossible to visualize the talonavicular 
joints.  New X-rays were ordered and it was noted she would 
be reevaluated in six to eight weeks.  The examiner advised 
the veteran that she could have surgery to repair her arch, 
but there was a prolonged recovery period for such surgery, 
and that the prognosis was she would never have a normal 
foot. 

The veteran's disability is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, which provides the guidelines 
for evaluating "[f]oot injuries, other."  Under this 
regulation, a 30 percent disability rating is warranted for 
"severe" foot injuries, a 20 percent disability rating is 
appropriate if such foot injuries are "moderately severe," 
and a 10 percent disability rating is appropriate for 
"moderate" foot injuries.  

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that further development is warranted.  
Specifically, the relevant medical evidence of record, 
including the most recent VA compensation examination, does 
not distinguish between symptoms, abnormal physical findings, 
and functional limitation attributable to the veteran's 
service-connected residuals of a stress fracture of the right 
second metatarsal, with removal of a neuroma, from her pes 
planus.  The Board finds that a more thorough examination 
that attempts to distinguish these findings is warranted.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board further notes that an October 1999 RO Hearing 
Officer's decision denied the veteran's claim of service 
connection for bilateral pes planus.  The Board finds that 
the veteran sufficiently indicated his disagreement with that 
decision in a subsequent VA Form 9 received in January 2000, 
thereby satisfying the requirements for a timely notice of 
disagreement.  38 C.F.R. §§ 20.201, 20.300, 20.302(a) (1999).  
However, the RO has not issued a statement of the case on the 
issue.  While the Board may not exercise jurisdiction in the 
absence of a properly perfected appeal, the matter must be 
remanded for the issuance of a statement of the case.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  Although the Board 
has in the past referred such matters to the RO for 
appropriate action, the Court has held that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran must be afforded a VA 
podiatry examination for the purpose of 
determining the current severity of her 
service-connected residuals of a stress 
fracture of the right second metatarsal, 
with removal of a neuroma.  To the extent 
that is possible, the examiner must 
distinguish between symptoms, abnormal 
physical findings, and functional 
limitation attributable to the service-
connected residuals of a stress fracture 
of the right second metatarsal, with 
removal of a neuroma from any other foot 
disability present, to include pes 
planus.  All indicated tests should be 
performed.  The claims file should be 
made available to the examiner for 
review.  

2.  The RO should issue a statement of 
the case with respect to the issue of 
entitlement to service connection for 
bilateral pes planus.  The veteran is 
hereby informed that the Board may only 
exercise jurisdiction over an issue after 
an appellant has filed both a timely 
notice of disagreement to a rating 
decision denying the benefit sought, and 
a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Hence, if the veteran 
wishes to appeal the RO's denial of the 
veteran's claim of entitlement to service 
connection for a bilateral pes planus, 
she must take appropriate action to 
perfect his appeal following the issuance 
of the aforementioned statement of the 
case.  In the event that the veteran 
perfects an appeal, the issue should be 
referred to the Board for appellate 
consideration, if otherwise in order.  

3.  Thereafter, the RO must readjudicate 
the issue of a rating in excess of 20 
percent for residuals of a stress 
fracture of the right second metatarsal, 
with removal of a neuroma.  If the claim 
remains denied, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond. 

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until she receives further notice.  The purpose of this 
REMAND is to afford the veteran due process of law.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



